Judgment, Supreme Court, New York County (Angela Mazzarrelli, J.) rendered August 17, 1989, convicting defendant after a jury trial of criminal sale of a controlled substance in the third degree and sentencing defendant as a second felony offender to an indeterminate term of imprisonment of from 5 to 10 years, unanimously affirmed.
Any possibility that the prosecutor’s summation shifted the burden of proof was negated by the trial court’s subsequent instructions to the jury. Moreover, the summation, when evaluated as a whole, cannot be said to have deprived defendant of his right to a fair trial (see, People v Higgins, 88 AD2d 921). Concur—Sullivan, J. P., Carro, Rosenberger, Kupferman and Rubin, JJ.